UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 1st Home Buy & Sell Ltd. (Exact name of registrant as specified in its charter) Nevada Applied For (State of incorporation or organization) (I.R.S. Employer Identification No.) 14199 – 32A Avenue SURREY, BC CANADA V4P 3P4 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b)of the Act: None If this form relates the registration of a class of securities pursuant to Section12(b)of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section12(g)of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ý Securities to be registered pursuant to Section12(g)of the Act: Common stock, par value $0.001 per share. 1 Item 1.Description of Registrant’s Securities to be Registered. The description of the Common Stock of 1st Home Buy & Sell Ltd. (the “Registrant”) contained in the Registrant’s Registration Statement on Form SB-1 filed with the Securities and Exchange Commission (File No. 333-142856) is incorporated by reference into this registration statement. Item 2.Exhibits. References to the “Company” in the following exhibit list refer to 1st Home Buy & Sell Ltd., a Nevada corporation. Exhibit Number Description 3.1 Articles of Incorporation. (1) 3.2 Bylaws. (1) (1) Incorporated by reference to the Company’s Registration Statement filed with the SEC on Form SB-1 on May 11, 2007. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. 1st HOME BUY & SELL LTD. Dated:November 26, 2007 By: /s/ Daniel L. Baxter Daniel L. Baxter CEO and Director 3
